Case: 19-41061       Document: 00515759493            Page: 1      Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                     No. 19-41061
                                                                              February 26, 2021
                                   Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
   Erwin Eugene Semien,

                                                                  Plaintiff—Appellant,

                                           versus

   United States of America,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                 No. 1:18-CV-512


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Erwin Semien, federal prisoner #05695-078, appeals the dismissal, for
   want of jurisdiction under Federal Rule of Civil Procedure 12(b)(1), of his
   complaint per the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671
   et seq. Semien maintains that the district court erred in determining that it


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-41061       Document: 00515759493          Page: 2   Date Filed: 02/26/2021




                                     No. 19-41061


   lacked jurisdiction because he failed to exhaust his administrative claim that
   a prison employee negligently caused his shoulder injury and the persons
   responsible for his medical care were not government employees.
            We review de novo a Rule 12(b)(1) dismissal for lack of subject matter
   jurisdiction. Freeman v. United States, 556 F.3d 326, 334 (5th Cir. 2009). As
   a jurisdictional prerequisite under the FTCA, a claimant must exhaust his
   claim administratively before suing by giving notice of the claim to the appro-
   priate federal agency. § 2675(a); Cook v. United States ex rel. United States
   Dep’t of Labor, 978 F.2d 164, 165−66 (5th Cir. 1992). An administrative griev-
   ance must contain sufficient detail to give prison officials fair notice of the
   problem that will form the basis of the intended lawsuit plus an opportunity
   to address the problem. Johnson v. Johnson, 385 F.3d 503, 516−17 (5th Cir.
   2004).
            When making an administrative claim, a plaintiff is not required to
   enumerate legal theories of recovery specifically. Life Partners Inc. v. United
   States, 650 F.3d 1026, 1030 (5th Cir. 2011). “As long as the Government’s
   investigation of [the] claim should have revealed theories of liability other
   than those specifically enumerated therein, those theories can properly be
   considered part of the claim.” Id. (internal quotation marks and citation
   omitted).
            Semien’s complaint alleged that while housed at FCC Beaumont, he
   suffered a torn rotator cuff when he fell from a broken chair that the Bureau
   of Prisons (“BOP”) negligently failed to maintain. His administrative claim,
   however, urged claims concerning injury caused by negligent medical care.
   The administrative claim failed to provide sufficient facts to alert the BOP of
   the negligence of a prison employee with regard to the chair or to allow for
   the investigation of such a claim. See Johnson v. Johnson, 385 F.3d 503,
   516−17 (5th Cir. 2004). The district court therefore did not err in concluding




                                          2
Case: 19-41061        Document: 00515759493          Page: 3   Date Filed: 02/26/2021




                                      No. 19-41061


   that Semien had failed to exhaust his claim that the chair had been negligently
   maintained.
             Semien contends that the district court erred in finding that none of
   his medical treatment was provided by government employees. The FTCA
   provides for a waiver of the United States’ immunity from suit for those
   claims regarding “injury or loss of property, or personal injury or death
   arising or resulting from the negligent or wrongful act or omission of any
   employee of the Government while acting within the scope of his office or
   employment . . . .” § 2679(b)(1). Although the United States has consented
   to be sued under the FTCA, such consent does not extend to the acts of
   independent contractors. See Broussard v. United States, 989 F.2d 171, 174
   (5th Cir. 1993). The critical factor in determining whether an individual is an
   employee of the government or of an independent contractor is the power of
   the government to control that person’s detailed physical performance. See
   Linkous v. United States, 142 F.3d 271, 275 (5th Cir. 1998).
             The government produced affidavit testimony that medical care at
   FCC Beaumont was provided by an independent contractor, League Medical
   Concepts, LLC (“LMC”), under a comprehensive managed health care con-
   tract; no BOP personnel provided medical care to Semien at FCC Beaumont.
   See Den Norske Stats Oljeselskap As v. HeereMac V.O.F., 241 F.3d 420, 424
   (5th Cir. 2001); Menchaca v. Chrysler Credit Corp. 613 F.2d 507, 511 (5th Cir.
   1980). Semien has produced no competing evidence that the contract per-
   mitted the BOP to control the detailed performance of LMC or its employees
   such that the district court’s finding was erroneous. See Linkous, 142 F.3d
   at 275.
             Semien’s contention that the district court impermissibly reached the
   merits of his tort claim is incorrect. The finding regarding the status of LMC
   as an independent contractor went to the issue of jurisdiction insofar as the




                                           3
Case: 19-41061      Document: 00515759493           Page: 4   Date Filed: 02/26/2021




                                     No. 19-41061


   government’s immunity from suit does not extend to the acts of independent
   contractors, see Broussard, 989 F.2d at 174, and dismissal for lack of subject
   matter jurisdiction is not a determination on the merits of the underlying tort
   claim, see Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Al-
   though Semien posits, for the first time on appeal, that the United States is
   liable for knowingly and willfully placing him in the substandard care of inde-
   pendent contractors, “[a]rguments not raised before the district court are
   waived and cannot be raised for the first time on appeal.” LeMaire v. La.
   Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).
          Semien contends that the district court abused its discretion in deny-
   ing his two requests for appointment of counsel. We review for abuse of dis-
   cretion the denial of a motion for appointment of counsel. See Cupit v. Jones,
   835 F.2d 82, 86 (5th Cir. 1987). An FTCA complainant “has no right to the
   automatic appointment of counsel.” See Ulmer v. Chancellor, 691 F.2d 209,
   212 (5th Cir. 1982). An indigent plaintiff is not entitled to the appointment
   of counsel unless the case presents exceptional circumstances. Id. The exis-
   tence of exceptional circumstances depends on the type and complexity of
   the case and the abilities of the person litigating it. Branch v. Cole, 686 F.2d
   264, 266 (5th Cir. 1982). Our review of the pleadings in this routine negli-
   gence case establishes that Semien was not unduly hindered in presenting his
   case without counsel and, therefore, that the district court did not abuse its
   discretion. See Ulmer, 691 F.2d at 213.
          AFFIRMED.




                                          4